The original case before the district court of Rogers county was an equitable action, and therefore a civil proceeding. The orders made in said cause, and the trial had for a violation thereof, were proceedings ancillary to said action. It will be conceded that the Criminal Court of Appeals has no appellate jurisdiction to review the proceedings had in said cause before the district court. The authority to review the proceedings had in said cause is vested in the Supreme Court, as the appellate court in civil actions; this jurisdiction being exclusive.
While counsel for petitioner and respondent had presented the propositions involved to the court in elaborate and able briefs, yet we believe that this is a cause not properly before this court; this court being without authority to review on appeal the judgments of the district courts in cases within their civil jurisdiction. Upon principles which may be considered to be well settled in this court, it can have no right to issue writs ofhabeas corpus in criminal cases, as a means of reviewing the judgments of district or county courts, simply upon the ground of error in their proceedings. While it is equally well settled that, when a person is held under the sentence of any court of this state in regard to a matter wholly beyond or without the jurisdiction of that court, it is not only within the authority of this court, but it is its duty, to inquire into the cause of commitment when the matter is properly brought to its attention, and if found to be, as charged, a matter of which such court had no jurisdiction, to discharge the prisoner from confinement. In the case at bar, however, it is apparent that the commitment issued upon a judgment of a court which had jurisdiction of the subject-matter and the person of the defendant, and, while the action of said court may possibly have been irregular and erroneous in denying the right of an appeal from said judgment and in refusing to allow bail, it was not without authority *Page 201 
of law. The question is: Did said district court have the power to render this particular judgment, or to issue the commitment thereon?
While this court, under our Constitution and laws, has authority to issue writs of habeas corpus for contempt proceedings before inferior courts in cases of this kind, it will exercise this function with the greatest care, and will only interfere where it clearly appears that the action of the lower court in a contempt case was without authority of law and absolutely void. This court will not permit the writ of hábeascorpus to be used to interfere with the power and authority of the courts to properly administer the law. The consideration of the question in the case at bar would necessarily involve a construction of the laws relating to proceedings in error and the rules of practice of the Supreme Court in civil cases, also, the constitutional, statutory and inherent power of the Supreme Court to issue such writs as may be necessary to exercise its jurisdiction, and to prescribe rules for invoking its superintending authority over inferior courts. We have no doubt that upon proper application made to the Supreme Court, regardless as to whether the trial judge refused to allow an appeal or fix bail for supersedeas pending appeal, the question would be determined by the Supreme Court. There is no occasion and we have no desire to intrude our views upon matters wholly within the authority of the Supreme Court.
Obviously the district court in fixing the penalty treated the matter as a criminal contempt, and petitioner, at the time of filing this application, considered the cause pending before said court as being in the nature of a criminal action. As to the distinction between the civil and criminal contempts, the views of this court are expressed in the case of Ex parte Gudenoge,2 Okla. Crim. 110, 100 P. 39.
For the reasons stated, the writ of habeas corpus is discharged.
It is therefore ordered by the court that the writ be denied, and the petitioner be remanded.
FURMAN, PRESIDING JUDGE, and OWEN, JUDGE, concur. *Page 202